Citation Nr: 0519842	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-34 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with major depressive disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The appellant had active military service from June 1966 to 
August 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO). 

The Board notes that the RO framed the issue in the September 
2003 statement of the case as "[e]ntitlement to separate 
disability evaluations for service connected [PTSD] and 
depressive disorder."  Based on a review of the procedural 
history, the Board finds that the issue on appeal is actually 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) and major depressive disorder, currently 
evaluated as 50 percent disabling.  As will be discussed in 
more detail below, the issue of a "separate disability 
evaluation" is considered part of the veteran's overall 
disagreement with his current 50 percent disability rating 
for PTSD and major depressive disorder.

In the September 2003 statement of the case, the RO also 
listed the issue of [e]ntitlement to a combined disability 
evaluation greater than 60 percent."  In a subsequent March 
2004 decision, the RO informed the veteran that this issue 
had been granted in full.  In that decision, the RO increased 
the veteran's combined evaluation for compensation to 70 
percent from April 17, 2003.  The veteran has not filed a 
substantive appeal on this matter, and this issue is not on 
appeal before the Board.

During the pendency of this claim, the veteran has appeared 
to raise the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The Board refers this issue to the RO for 
appropriate action.



FINDING OF FACT

The service-connected PTSD and major depressive disorder are 
productive of occupational and social impairment that more 
nearly approximate deficiencies in most areas and an 
inability to establish and maintain effective relationships 
than reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD with major depressive disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411-9434 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004). Separate 
diagnostic codes identify the various disabilities.

The veteran has appealed the rating decision assigned for his 
psychiatric disorder, diagnosed as PTSD and major depressive 
disorder. 38 C.F.R. § 4.130. The rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. 
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that entitlement to compensation has been 
established for a psychiatric disorder since the 1970s.  
Therefore, although the RO recently granted service 
connection for PTSD, the Board finds that this issue involves 
an increase in an established psychiatric disorder as opposed 
to an initial rating.  Therefore, "staged" ratings are not 
for application in this case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

Nevertheless, 38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code. Esteban v. Brown, 6 Vet. App. 
259, 262 (1994). 

The rating criteria provide that PTSD (Diagnostic Code 9411), 
as well as major depressive disorder (Diagnostic Code 9434), 
are to be assigned a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411-9434 (2004).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Upon review the evidence of record, the veteran is entitled 
to a 70 percent rating for PTSD and major depressive 
disorder.

In sum, the preponderance of the evidence establishes that 
the impairment from the veteran's PTSD and depression more 
nearly approximates the social and occupational impairment 
with deficiencies in most areas and inability to establish 
and maintain effective relationships required for a 70 
percent evaluation under the rating criteria, than the 
impairment contemplated by a 50 percent rating.

The possibility of a 100 percent rating has been considered.  
The evidence does not show that the disability resulted in 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In addition, 
the record demonstrates that the veteran has maintained 
substantially gainful employment throughout the appeal period 
with the same employer.  

To summarize an August 2002 VA psychiatric examination 
report, the examiner diagnosed the veteran with severe, 
recurrent, major depressive disorder without psychotic 
features.  The examiner also commented that the veteran 
reported some symptoms that were consistent with PTSD.  His 
thought processes and associations were logical and tight and 
no loosening of the associations was noted, and he was not 
confused.  There was no gross impairment of memory observed 
and he was oriented in all spheres.  He was not homicidal or 
suicidal and his insight and judgment were adequate.  He has 
been married for 14 years and has a minor son who is a source 
of great enjoyment.  These symptoms do not approximate 100 
percent disability.  Subsequent VA outpatient treatment 
records show that the veteran was diagnosed with PTSD as well 
as a major depressive disorder.  

It was based upon this evidence that the RO granted service-
connection for PTSD, and assigned a 50 percent rating for the 
service-connected PTSD and major depressive disorders.

It is particularly noted that the medical record shows the 
veteran has been assigned various GAF scores that more nearly 
approximate the criteria for a 70 percent rating - a GAF of 
46 in the August 2002 VA examination report and a GAF of 42 
in a January 2003 VA psychiatric examination report.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter.  The veteran's GAF scores do 
not more nearly approximate the criteria for a 100 percent 
rating, but it can be said that these scores are indicative 
of disability that more closely approximates the criteria for 
a 70 percent evaluation.

Therefore, the social and industrial impairment from the 
disability does not more nearly approximate the total level 
of impairment required for a 100 percent rating than the 
level of impairment required for a 70 percent rating.  The 
evidence of record does not show total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411-9434.  Accordingly, a 100 percent rating is not 
warranted.

The veteran maintains that his PTSD and major depressive 
disorder are separate psychiatric disorders and should be 
rated separately.  The record reveals that the veteran is a 
medical physician.  As a medical physician, he is qualified 
to provide medical opinions.  This particular conclusion 
requires legal guidance.  

The Board must follow the law as set out in the VA Rating 
Schedule.  As noted above, the rule against pyramiding 
prevents the Board from assigning separate ratings for 
multiple psychiatric disorders.  38 C.F.R. § 4.14.  Pursuant 
to 38 C.F.R. § 4.130, VA must apply the general rating 
formula for mental disorders.  The rating criteria for PTSD 
and major depressive disorder are the same.  Therefore, to 
apply separate ratings for PTSD and major depressive disorder 
would be duplicative because the symptomatology justifying an 
evaluation under another diagnostic code would be 
overlapping. 38 C.F.R. § 4.14; see Esteban. 

As a result, the veteran's overall psychiatric impairment due 
to his service-connected PTSD and major depressive disorder 
approximate a 70 percent rating.  Separate ratings for PTSD 
and major depressive disorder violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in October 2002 
the issue of service connection for PTSD.  The letter also 
advised him of the information and evidence that should be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

The RO subsequently granted the veteran's claim for service 
connection for PTSD in February 2003.  The veteran disagreed 
with the rating assigned by the RO for the veteran's service-
connected psychiatric disorder, diagnosed as PTSD with major 
depressive disorder.  Given that this rating is a downstream 
issue from the original issue of service connection for PTSD, 
the Board finds that the notice is sufficient.

Although the October 2002 notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

When considering the October 2002 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
psychiatric examination in August 2002.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to a 70 percent rating for PTSD and major 
depressive disorder is granted, subject to the criteria 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


